Citation Nr: 1521165	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-32 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Board, in pertinent part, denied higher evaluations for the Veteran's bilateral hearing loss and tinnitus and remanded TDIU, which it found had been raised by the evidence of record, for further development.  The Veteran appealed the Board's April 2011 decision to the United States Court of Appeal for Veterans Claims (Court).  The Court, in a November 2012 memorandum decision, in pertinent part, vacated the Board's April 2011 denial of higher evaluations for bilateral hearing loss and tinnitus and remanded the case for readjudication consistent with the decision.  

In September 2013, the Board remanded the increased evaluation claims for further development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to a compensable evaluation for bilateral hearing loss in a May 2015 correspondence.

2.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 10 percent for tinnitus in a May 2015 correspondence.

3.  The evidence shows that the Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD) and bilateral hearing loss, preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to a compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for a TDIU have been met, as of August 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting TDIU and dismissing the Veteran's increased evaluation claims for bilateral hearing loss and tinnitus, at the Veteran's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. Dismissal

In a May 2015 correspondence, the Veteran explained that he wished to withdraw his claims for entitlement to a compensable evaluation for bilateral hearing loss and entitlement to an evaluation in excess of 10 percent for tinnitus.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he wished to withdraw his claims.  When the Board received the Veteran's May 2015 correspondence, it had not yet issued a decision on these claims.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the increased evaluation claims for bilateral hearing loss and tinnitus are not appropriate and the Veteran's appeal should be dismissed.  Id. 

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Currently, the Veteran has a combined evaluation of 80 percent for his service-connected disabilities, including: PTSD as 70 percent disabling; residual fracture of the left little finger with ankylosis of the distal phalanx and tender scar as 10 percent disabling; tinnitus as 10 percent disabling; and bilateral hearing loss as noncompensable.  The schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  However, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that he became too disabled to work as of August 2008.  He stated that his service-connected PTSD and bilateral hearing loss prevented him from securing or following gainful employment.  He explained that he had to leave his employment with a tractor-trailer driving school as an instructor, because he could not handle the students, engaged in verbal and physical confrontations with the students, and found it difficult to hear the students and the equipment.  See May 2015 VA Form 21-8940.  

The Board finds the following evidence extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) an August 2008 VA treatment record that documents that the Veteran reported how he had been involved in truck driver teaching, but he found himself having temper flare-ups with his students; (2) a June 2008 VA audiological examination which noted that the Veteran's bilateral hearing loss caused him to have difficulty with clearly hearing at a distance or when there was background noise; (3) a June 2014 VA audiological examination which noted that the Veteran said his hearing had worsened and he could not understand communications; (4) an April 2015 statement of the Veteran's wife describing how the Veteran would overreact to problems at work by not returning to work for days, how he would become angry and argue with students at the truck driving school who did not listen to him, and how the Veteran was almost arrested for a physical altercation with a teammate on his automotive race team; (5) an April 2015 private psychiatric evaluation from Dr. Cesta which found that the Veteran had severe symptoms of PTSD and caused the Veteran to be unable to function in any occupational setting based on symptoms of ongoing thoughts of violence (e.g., perpetrating violence and verbal aggression towards his teammates on his automotive race team); profound and severe depression (e.g., had very few interests, had few friends, had difficulty leaving the house and had difficulty maintaining basic hygiene); cognitive impairment (e.g., forgot what students he taught at driving school, forgot why he was going to the store, had a poor attention span and had problems tracking conversations from day-to-day); unable to engage with others in a meaningful fashion (e.g., difficulty managing interpersonal interactions without anger); and difficulty in communicating in a manner that would be manageable in an occupational setting (e.g., difficulty remembering many aspects of his job, extensive mood swings including anger, frequent destruction of property, and physical violence); and (6) the May 2015 VA Form 21-8940 that indicated that the Veteran had completed only three years of high school and had been trained only as a truck driver.  

Based on all the evidence of record of the Veteran's severe PTSD and bilateral hearing loss and their functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following gainful employment due to the combined effects his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements support that he would be unable to function in any occupational setting due to his physical and mental health limitations.  Therefore, the Board concludes that a TDIU as of August 2008 is warranted.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is dismissed.  

Entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to a TDIU is granted, as of August 1, 2008, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


